Case 1:19-va-00037-DAR Document 3 Filed 03/14/19 Page 1 of 2

AO 93 (Rev. ll/l3) Search and Seizure Warrant

 

UNITED STATES DiSTRiCT CoURT

for the
District of Columbia

In the Matter of the Search of

(Briefly describe the property to be searched
or idenlijj) the person by name and address)

|NFOR|V|AT|ON ASSOC|ATED WlTH THE CELLULAR
TELEPHONE ASS|GNED CALL NU|V|BER 202-971-2012
THAT |S STORED AT PRE|V||SES CONTROLLED BY
VER|ZON WlRELESS.

Case No. 19-SW-37

\_rV\_r\_J-._/\_.¢

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Co|umbia

(identify the person or describe the properly to be searched and give its location)!

See Attachment A incorporated herein and included as part of the App|ication for a Search Warrant.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and that SuCh Search Will reveal (identij) the person or describe the property to be seized):

See Attachment B incorporated herein and included as part of the Affidavit.

1 YOU ARE COMMANDED to execute this warrant on or before Februafy 19, 2019 _ (noz m exceed 14 days)
El in the daytime 6:00 a.m. to 10:00 p.m. if at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to G. l\/|ichae| Harvey
(Unitea' Slates Magislrate Judge)

 

\:I Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
pI'Oper'ty, Wlll be SeaI`Ched Ol‘ SelZed (check the appropriate box)

ij for days (nor 10 exceed 30) ij until, the facts justifying, the later specific date of

/
Date and time issued: 2/5/] 9 //\/)

§

    
 

 

 

. l-' Jtidgl\'.\"i~ gnature

_l\/|ichae| Harveyl United State M§ strate Judge

Printed name and title

City and state: Wa$hington, D-C_.

 

Case 1:19-va-00037-DAR Document 3 Filed 03/14/19 Page 2 of 2

AO 93 (Rev l l/l3) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: ` Date and time warrant executed: Copy of warrant and inventory left with:

19-va-38 315/iri @‘i -'ZLlOM m free \\),iH

 

 

 

Inventory made in the presence of: w
l i>r

 

Inventory of the property taken and name of any person(s) seized:

new iw@ (99§ @\miee\\e a ies

FILED

MAR l 4 2019

Cierk. U.S. District and
Bankruptcy Courts

 

Certification

 

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

  
  

ML/

incoming officer 's signature

%g><ri@t_i_ it ron "?S.Lomg__

hired name and title

 

a… \ _\Ci

 

 

